Case 2:20-cr-00308-MAK. Document 49 Filed 02/05/21 Page 1 of 5

APPENDIX X

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

United States
CIVIL ACTION

Vv.

Romel Bolger
NO. 20-CR-308 (MAK)

ORDER

 

AND NOW, this Day of , 2020 , it is hereby
ORDERED that the application of John Meringolo , Esquire, to practice in this
court pursuant to Local Rule of Civil Procedure 83.5.2(b) is

[-]_ GRANTED.

[1] DENIED.

 
Case 2:20-cr-00308-MAK Document 49 Filed 02/05/21 Page 2 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Civil Action No#20-CR-308 (MAK) _

APPLICATION FORM FOR THOSE ATTORNEYS SEEKING TO PRACTICE IN THIS COURT PURSUANT TO
LOCAL RULE OF CIVIL PROCEDURE 83.5.2(b)

LAPPLICANT’S. STATEMENT
1 John Meringolo the undersigned, am an attorney who is not currently admitied to

: * . - r : . a - this
either the bar of this court o the bar of the Supreme Court of Pennsylvania, and I hereby apply for admission to practice ip court
pursuant to Local Rule of Civil Procedure §$3,52¢b), and am submitting a check, number _____ for the £40.00 admission

fier.
A. | slate that |.am currently admitted to practice in the following state jurisdictions:

 

 

 

New York 1/2000 3021540

(Stave where admitted) (Admission date} (Attomey Identification Number)
New Jersey Si1S09 OOR03 1999

{State where admitted) (Admission dete) {Atiomey Identification Number}
(State where admitted) {Admission date} (Attormey Identification Number}

& | state that | amt currently admitted to practice in the folowing federal jurisdictions:

 

 

 

Southern District NY 11/2003 IM3487
(Court where sdinitied) {Admission date} {Attomey Identification Number}
Rastern District NY 11/2003 IM3487
(Court where admitted) (Admission date} (Atomey Identification Number}
(Court where admitted) (Admission date) {Atiormey Identifiention Number)

e. i snare that / ant af present a member of the aforesaid bars in good manding, and that / will demean myself ax an antorney of
this court uprighely and according te law, and ther f will support and defend the Constinstion of the United States.

Ja entering my appearance for Romel Bolger

Mt
ett <b ure)

4/2001
{Dare}

 

APPLICANT'S FIRM NAME / ADDRESS / TELEPHONE NUMBER:
John Meringolo, Esq., Meringolo & Associates, P.C,
375 Greenwich Street
New York, NY 10013

Swom and subscribed before me this

Amen pate APPR ND ie
Rey. No. No, S2CAB283272

A es vine coe |

 

 
Case 2:20-cr-00308-MAK Document 49 Filed 02/05/21 Page 3 of 5

IL SPONSOR’S STATEMENT, MOTION AND CERTIFICATE OF SERVICE

The undersigned member of the bar of the United States District Court for the Eastern
District of Pennsylvania hereby moves for the admission of ___John Meringolo to
practice in said court pursuant to Local Rule of Civil Procedure 83.5.2(b), and certify that I know (or
after reasonable inquiry believe) that the applicant is a member in good standing of the above-
referenced state and federal courts and that the applicant’s private and personal character is good. |

certify that this application form was on this date mailed, with postage prepaid, to all interested
counsel. on

 

( y WH. oe
Robert Gamburg S Win LAN 2 June 1995 68808
Sponsor’s Name Spohsor’s Signgnure) Admission date Attorney
, Identification No.

SPONSOR’S OFFICE ADDRESS AND TELEPHONE NUMBER:

Gamburg & Benedetto, LLC

 

1500 John F. Kennedy Blvd, Suite 1203, Phila PA 19102

 

215.567.1486

 

Sworn and subscribed before me this

ea of f the , Ba/02/

 

Notary Public
Case 2:20-cr-00308-MAK Document 49 Filed 02/05/21 Page 4 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

United States CIVIL ACTION

Vv.

Romel Bolger
NO. 20-CR-308 (MAK)

CERTIFICATE OF SERVICE

I declare under penalty of perjury that a copy of the application of ___ John Meringolo
Esquire, to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) and the relevant

proposed Order which, if granted, would permit such practice in this court was served as follows:

via electronic court filing (ECF)

 

 

Loe MA

Siggpture of A¥orney

John Meringolo
Name of Attorney

Romel Bolger
Name of Moving Party

2/4/2021
Date
Case 2:20-cr-00308-MAK Document 49 Filed 02/05/21 Page 5 of 5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSLYVANIA

 

 

xX
UNITED STATES OF AMERICA,
20-CR-308 (MAK)
V.
AFFIRMATION IN SUPPORT OF
MOTION FOR PRO HAC VICE
ROMEL BOLGER, ADMISSION
Defendant.
xX

JOHN MERINGOLO affirms under penalty of perjury as follows:

1. Iearned my Juris Doctor degree from New York Law School in 1999. I have been

admitted to practice law in the State of New York since 2000. I am also admitted

to practice in New Jersey State, the Southern and Eastern Districts of New York,

the Second Circuit Court of Appeals, the Third Circuit Court of Appeals, and the

United States Supreme Court.

2. I opened my own practice in 2003, which specialized in federal criminal defense.

3. Ihave never been disciplined by any bar or court.

4. Defendant Romel Bolger would like my firm to represent him in the above-

captioned criminal matter.

5. As I am not admitted to practice before this Court, I submit this affirmation in

support of my motion to be admitted pro hac vice.

pe

Ww

Dated: February 4, 2021
New York, NY

 

John Meringolo, Esq.
